DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant's claim to foreign priority based on application KR 10-2016-0118227 filed 09/13/2019 is acknowledged
Applicant’s indication of National Stage information based on PCT/KR2017/009442 filed 08/29/2017 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Fig. 8 includes element PATH1. The element PATH1 is referring to nothing in Fig. 8 and should be removed for clarity. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It does not appear based on the specification that applicant has possession of the ability to set a passage-enabled region. The specification describes in paragraph 0087 “when a region state of the seventh region 607 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sisbot et al. (Pub. No. US 2017/0285635 A1, hereinafter referred to as Sisbot).



Regarding claim 1,
Sisbot teaches a robot to provide a path guidance service ([0029], robots form a network for user guidance), the robot comprising:
a motor configured to generate a force to move the robot ([0036], the robot includes an actuator (i.e. a motor) which enables robot movement);
a user interface configured to receive a path guidance request from a user ([0053], the user interface allows the user to input guidance requests); and
a controller configured to ([0033], the robot includes a robot control unit):
set paths to a destination based on destination information included in the received path guidance request ([0054], the robot receives a guidance request from a user; [0074], the robot finds different navigation paths based on the received request),
generate guidance information based on the set path ([0074], the robot finds different navigation paths based on the guidance request, generates the guidance information for the paths, and follows a selected path based on state factors),
transmit data associated with the generated guidance information to one or more other robots ([0062], while the robot is guiding, it updates the robot network with its current status), and
perform a path guidance operation corresponding to at least one path of the set paths ([0061], the robot performs path guidance for the user based on at least one path generated according to the guidance request),
wherein the at least one path is provided in a region where the robot is positioned ([0061], the robot guides a user on a path towards the requested destination; the robot must be positioned in a region where the path it is following is provided or route guidance would not function).

Regarding claim 2,
Sisbot teaches the invention of claim 1 above. Sisbot further teaches:
the controller receives ([0033], the robot includes a robot control unit), from at least one of the one or more other robots ([0032], the system can include multiple guidance robots), state information indicating whether a path guidance service corresponding to the path guidance request can be provided ([0058], the robot network receives robot data that reflects the robot’s operational state; [0060], the robot data can include information on zone limits, location, path identifiers, and current paths; [0061], based on state information, a user’s guidance request can be fulfilled), and sets the paths based on the received state information ([0063], a robot path is selected based on state factors including robot availability and crowd density of a region; [0074], the robot decides which navigation path to guide the user on based on state factors (i.e. crowd density, accidents, obstacles)), and
the set paths pass through at least one region, of a plurality of regions, where at least one of the other robots capable of providing the path guidance service is positioned ([0062], robots can be assigned to specific regions, and the robots work cooperatively to escort users across regions to the destination; [0084], describes robots in adjacent regions work together to guide users to their destinations; the set path that goes through the multiple regions has at least one robot in each region capable of providing route guidance to the user).

Regarding claim 3,
Sisbot teaches the invention of claim 1 above. Sisbot further teaches:
the controller is further configured to ([0033], the robot includes a robot control unit):
receive, while performing the path guidance operation on the at least one path of the set paths, state information from at least one of the other robots ([0057], robots can provide iterative updates to the robot network as they execute guidance for users; the robots are all connected to the robot network and receive updates from the network, thus the robot can receive updates on state information as they work; [0058], the robot network receives robot data that reflects the robot’s operational state; [0060], the robot data can include information on zone limits, location, path identifiers, and current paths; [0074], the robot decides which set path to take from multiple set paths), and
change one or more of the set paths based on the received state information ([0074], the robot decides which navigation path to guide the user on based on state factors (i.e. crowd density, accidents, obstacles); see [0057] for received state information).

Regarding claim 4,
Sisbot teaches the invention of claim 1 above. Sisbot further teaches:
the controller is further configured to ([0033], the robot includes a robot control unit):
receive, while performing the path guidance operation on the at least one path of the set paths, state information ([0057], robots can provide iterative updates to the robot network as they execute guidance for users; the robots are all connected to the robot network and receive updates from the network, thus the robot can receive updates on state information as they work; [0058], the robot network receives robot data that reflects the robot’s operational state; [0060], the robot data can include information on zone limits, location, path identifiers, and current paths; [0074], the robot decides which set path to take from multiple set paths), the state information indicating that another robot is unable to provide a service ([0057], the state information can be that the robot is in or out of service), the other robot being positioned in a region including another path of the set paths ([0062], robots can be assigned to different regions that are adjacent to each other and the robots work cooperatively to guide users across regions; the robot sending ‘not able’ state information can be in an adjacent regions where set paths cross through) ,
([0078], after considering the status of robots, other robots’ path guidance information is updated; set paths are based on the status information from robots, see [0074]), and
transmit the generated path guidance information to a mobile terminal of the user ([0032], robot and client mobile devices are wirelessly communicatively coupled to the robot network; Fig. 9, element 132a is the mobile terminal of the user and can be used to receive transmitted path guidance information).

Regarding claim 5,
Sisbot teaches the invention of claim 1 above. Sisbot further teaches:
the controller receives ([0033], the robot includes a robot control unit) region state information associated with whether regions where the other robots are positioned are passable([0063], a robot path is selected based on state factors including robot availability and crowd density of a region; this includes information on whether regions are passable; [0074], the robot decides which navigation path to guide the user on based on state factors (i.e. crowd density, accidents, obstacles), and sets the paths based on the received region state information ([0078], after considering the status of robots, other robots’ path guidance information is updated; set paths are based on the status information from robots, see [0074]), and
the controller sets the paths to pass through only ones of the regions which are passable ([0062], the robot controller in cooperation with the robot network, sets the path the robot will navigate; [0078], after considering the status of robots, other robots’ path guidance information is updated; set paths are based on the status information from robots, see [0074]).


Regarding claim 6,
Sisbot teaches the invention of claim 5 above. Sisbot further teaches:
the controller ([0033], the robot includes a robot control unit):
determines whether the user can pass through each of the plurality of regions based on data in region state information identifying degrees of congestion in each of the regions ([0063], a robot path is selected based on state factors including robot availability and crowd density of a region; this includes information on whether regions are passable based on a degree of congestion),
determines a first region, of the regions, having a degree of congestion that is higher than a reference value, as a passage-enabled region ([0074], two paths through different regions have different levels of congestion; one path and its region have a higher degree of congestion than the degree of congestion of the other path and its region; the robot determines which path to take based on the degrees of congestion for each path), 
determines a second region, of the regions, having a degree of congestion that is lower than the reference value, as a passage-disabled region ([0074], two paths through different regions have different levels of congestion; one path and its region have a higher degree of congestion than the degree of congestion of the other path and its region; the robot determines which path to take based on the degrees of congestion for each path),
wherein the set paths include the passage-enabled region and excludes the passage-disabled region ([0074], two paths through different regions have different levels of congestion; one path and its region have a higher degree of congestion than the degree of congestion of the other path and its region; the robot determines which path to take based on the degrees of congestion for each path; the robot excludes the more congested path and region and follows the less congested path and region).

Regarding claim 7,
Sisbot teaches the invention of claim 1 above. Sisbot further teaches:
the controller, when transmitting the data associated with the generated guidance information to the one or more other robots, transmits the generated guidance information to robots positioned in regions included in the set paths ([0033], the robot includes a robot control unit; [0062], while the robot is guiding, it updates the robot network with its current status; [0074], the robot generates multiple paths to choose from; [0084], describes when robots assigned to specific regions work together within their region to guide a user across the regions to the destination; here the set path and guidance information would be transmitted to the robot guides in the regions of the set path that will perform the route guidance so they can work cooperatively to navigate a user to the requested destination).

Regarding claim 8,
Sisbot teaches the invention of claim 1 above. Sisbot further teaches:
the controller controls the motor to move the robot along the at least one path of the set paths when performing the path guidance operation on the at least one path ([0033], the robot includes a robot control unit; [0036], the robot includes an actuator (i.e. a motor) which enables robot movement; [0061], the robot guides the user to the requested destination along the path by controlling the actuator (i.e. motor) to move the robot accordingly).

Regarding claim 9,
Sisbot teaches the invention of claim 1 above. Sisbot further teaches:
when performing the path guidance operation on the at least one path of the set paths is completed, the controller controls the motor to move the robot to a reference position ([0033], the robot includes a robot control unit; [0036], the robot includes an actuator (i.e. a motor) which enables robot movement; [0061], the robot performs path guidance for the user based on at least one path generated according to the guidance request; [0062], robots can be assigned to operate within a specific region; therefore when the robot is done guiding a user, it remains in its region (i.e. its reference position).

Regarding claim 10,
Sisbot teaches the invention of claim 1 above. Sisbot further teaches:
the user interface includes at least one of a microphone configured to receive audio associated with the path guidance request, a touch monitor configured to receive a touch input associated with the path guidance request, or a communication interface configured to receive the path guidance request from a mobile terminal of the user ([0053], the user interface allows the user to input guidance requests, and the interface can include visual or auditory instructions; [0031], the user can request guidance from a robot through a mobile device).

Regarding claim 11,
Sisbot teaches a robot system comprising ([0001], discloses a robotic navigation system):
a first robot positioned in a first region of a plurality of regions ([0062], robots may be assigned to specific regions and the regions are adjacent to one another); and
a second robot positioned in a second region adjacent to the first region ([0062], robots may be assigned to specific regions and the regions are adjacent to one another),
wherein
the first robot receives a path guidance request from a user ([0054], the user inputs a path guidance request through a robot, and the robot/robot network receives the request), sets paths to a destination based on destination information included in the received path guidance request ([0074], multiple navigation paths are generated for the user requested destination), transmits guidance information including the set paths to the second robot ([0084], describes when robots assigned to specific regions work together within their region to guide a user across the regions to the destination; here the set path and guidance information would be transmitted to the robot guides in the regions of the set path that will perform the route guidance so they can work cooperatively to navigate a user to the requested destination, this includes sending the second robot guidance information), and performs a path guidance operation on a first path, included in the first region, of the set paths ([0061], the robot guides the user along the set path to the designated destination; [0062], robots can be assigned to regions, so the set path they follow would be in their specific region; [0074], the robot follows the best path option from a plurality of set paths), and
the second robot receives the guidance information from the first robot and performs a path guidance operation on a second path, included in the second region, of the set paths ([0084], describes when robots assigned to specific regions work together within their region to guide a user across the regions to the destination; here the set path and guidance information would be transmitted to the robot guides in the regions of the set path that will perform the route guidance so they can work cooperatively to navigate a user to the requested destination; the first robot guides the user on the first robot’s path and transfers the user to the second robot at the transfer location, then the second robot guides the user on the second robot’s path).

Regarding claim 12,
Sisbot teaches the invention of claim 11. Sisbot further teaches:
the second robot moves to a start position of the second path while the first robot is performing the path guidance operation on the first path ([0061], the robot performs path guidance for the user based on at least one path generated according to the guidance request; [0084], describes robots working in relay to guide a user; the first robot guides the user on the first robot’s path and transfers the user to the second robot at the transfer location (i.e. the second robot’s start location); the second robot must move to the transfer location (start position) to be ready for the transfer while the first robot is guiding the user to the transfer location) , and
when the first robot completes the path guidance operation on the first path, the second robot performs the path guidance operation on the second path from the start position ([0084], describes robots working in relay to guide a user; the first robot guides the user on the first robot’s path and transfers the user to the second robot at the transfer location (i.e. the second robot’s start location); then the second robot guides the user on the second robot’s path which starts at the transfer location (start position)).

Regarding claim 13,
Sisbot teaches the invention of claim 12. Sisbot further teaches:
when the first robot completes the path guidance operation on the first path, the first robot moves to a reference position ([0061], the robot performs path guidance for the user based on at least one path generated according to the guidance request; [0062], robots can be assigned to operate within a specific region; therefore when the robot is done guiding a user, it remains in its region (i.e. its reference position).

Regarding claim 14,
Sisbot teaches the invention of claim 11. Sisbot further teaches:
the first robot receives state information indicating whether a path guidance service corresponding to the path guidance request can be provided by the second robot and robots positioned at a plurality of regions and sets the paths based on the received state information ([0058], the robot network receives robot data that reflects the robot’s operational state; [0060], the robot data can include information on zone limits, location, path identifiers, and current paths; [0074], the robot decides which set path to take from multiple set paths; [0062], robots can be assigned to different regions that are adjacent to each other and the robots work cooperatively to guide users across regions; the robot sending ‘not able’ state information can be in an adjacent regions where set paths cross through; [0078], after considering the status of robots, other robots’ path guidance information is updated; set paths are based on the status information from robots, see [0074]), and
the set paths pass through only ones of the regions where ones of the robots capable of providing the path guidance service are positioned ([0078], after considering the status of robots, other robots’ path guidance information is updated; set paths are based on the status information from robots, see [0074]).

Regarding claim 15,
Sisbot teaches the invention of claim 14. Sisbot further teaches:
The robot system of claim 14, wherein, when the path guidance operation is being performed on the first path and a state of the second robot changes such that the second robot is incapable of providing the path guidance service in the second path, the first robot changes the set paths to exclude the second path and to not pass through the second region, and performs the path guidance operation based on the changed set paths ([0063], a robot path is selected based on state factors including robot availability and crowd density of a region; this includes information on whether regions are passable; [0074], the robot decides which navigation path to guide the user on based on state factors (i.e. crowd density, accidents, obstacles); [0078], after considering the status of robots, other robots’ path guidance information is updated; set paths are based on the status information from robots, see [0074]; [0062], the robot controller in cooperation with the robot network, sets the path the robot will navigate; [0078], after considering the status of robots, other robots’ path guidance information is updated; set paths are based on the status information from robots, see [0074]).

Regarding claim 16,
Sisbot teaches the invention of claim 14. Sisbot further teaches:
the path guidance operation is being performed on the first path and a state of the second robot is changed such that the second robot is incapable of providing the path guidance service on the second path, the first robot generates path guidance information about the second path, included in the second region associated with the second robot, and transmits the generated path guidance information to a mobile terminal of the user ([0057], robots can provide iterative updates to the robot network as they execute guidance for users; the robots are all connected to the robot network and receive updates from the network, thus the robot can receive updates on state information as they work; [0058], the robot network receives robot data that reflects the robot’s operational state; [0060], the robot data can include information on zone limits, location, path identifiers, and current paths; [0078], after considering the status of robots, other robots’ path guidance information is updated; set paths are based on the status information from robots, see [0074]; [0032], robot and client mobile devices are wirelessly communicatively coupled to the robot network; Fig. 9, element 132a is the mobile terminal of the user and can be used to receive transmitted path guidance information).

Regarding claim 17,
Sisbot teaches the invention of claim 11. Sisbot further teaches:
the first robot receives, from robots, region state information associated with whether the user can pass through regions where the robots are positioned and sets the paths based on the received region state information ([0057], robots can provide iterative updates to the robot network as they execute guidance for users; the robots are all connected to the robot network and receive updates from the network, thus the robot can receive updates on state information as they work; [0058], the robot network receives robot data that reflects the robot’s operational state; [0060], the robot data can include information on zone limits, location, path identifiers, and current paths; [0074], the robot decides which set path to take from multiple set paths; ([0074], the robot decides which navigation path to guide the user on based on state factors (i.e. crowd density, accidents, obstacles)), and
the paths are set to pass through only one of the regions determined to be passible by the user ([0074], the robot decides which navigation path to guide the user on based on state factors (i.e. crowd density, accidents, obstacles); see [0057] for received state information).

Regarding claim 18,
Sisbot teaches the invention of claim 17. Sisbot further teaches:
based on the received region state information, the first robot determines a first region, of the regions, where a degree of congestion is higher than a reference value, as a passage-enabled region, determines a second region, of the regions, where the degree of congestion is lower than the reference value, as a passage-disabled region, and sets the paths to include the passage-enabled region and to exclude the passage-disabled region ([0074], two paths through different regions have different levels of congestion; one path and its region have a higher degree of congestion than the degree of congestion of the other path and its region; the robot determines which path to take based on the degrees of congestion for each path; the robot excludes the more congested path and region and follows the less congested path and region).

Regarding claim 19,
Sisbot teaches the invention of claim 11. Sisbot further teaches:
(Fig. 1, shows the robot includes a guidance engine in its memory; [0038], the guidance engine is a computing device; Fig. 1, shows multiple robot units communicatively connected to each other),
wherein the computing device receives the path guidance request from the first robot ([0054], the computing device within the robot receives a guidance request from a user), determines the paths based on the destination information included in the received path guidance request ([0074], the robot generates multiple paths to choose from based on the guidance request information input by the user), and transmits guidance information identifying the set paths to the first robot and the second robot ([0062], the computing device creates navigation information and set paths for the robots to follow; see [0074] for determining set paths; [0084], describes when robots assigned to specific regions work together within their region to guide a user across the regions to the destination; here the set path and guidance information would be transmitted to the robot guides in the regions of the set path that will perform the route guidance so they can work cooperatively to navigate a user to the requested destination).

Regarding claim 20,
Sisbot teaches the invention of claim 11. Sisbot further teaches:
the first robot includes at least one of a microphone configured to receive audio associated the path guidance request, a touch monitor configured to receive a touch input associated with the path guidance request, or a communication interface configured to receive the path guidance request from a mobile terminal of the user ([0053], the user interface allows the user to input guidance requests, and the interface can include visual or auditory instructions; [0031], the user can request guidance from a robot through a mobile device).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ichinose et al. (Pub. No. US 2008/0147261 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON B EMMETT/
Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664